Adams, J.
The petition in this case was filed after that dealt with in the case of Gaines v. Gaines et al., ante, 475, the present defendant in error being the defendant in the court below. It was filed under the provisions of the Civil Code, §4000. All the questions involved are connected with the distribution of the estate. All the parties concerned under the will or as heirs at law are made parties defendant. The petition contains abundant equity, and complete justice can be done in the case made without the violation of any rule of law or practice known to us. We have read the petition, which the learned judge of the court below sustained against a demurrer filed on various grounds, not only with attention but with pleasure. It is a model of lawyerlike clearness, precision, and skill. We are satisfied that the court below was right in sustaining it and in overruling the demurrer. No useful purpose will be subserved by quotations therefrom or a detailed *491discussion of its allegations. Let the judgment-of the court below be

Affirmed.


All the Justices conciorring, except Lumpkin, P. J., absent.